Ingraham, J.:
It is quite impossible to see upon what ground the police could claim that these plaintiffs were violating any statute upon the facts here presented. The same question is presented, however, as in the case of Eden Musee American Co., Ltd., v. Bingham (125 App. Div. 780), decided herewith, and plaintiff’s remedy is not by injunction, but by an action at law against the individual officers, or an indictment, if their property or business is interfered with.
The order appealed from is reversed, with ten dollars costs and disbursements, and the motion for an injunction denied, with ten dollars costs.
McLaughlin, Glabke and Scott, JJ., concurred; Laughlin, J. dissented.